UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: June 30, 2013 Commission File Number 333-176154 HOME TREASURE FINDERS, INC. AND SUBSIDIARY (Exact name of registrant as specified in its charter) COLORADO 26-3119496 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3412 West 62nd Avenue, Denver, Colorado (Address of principal executive offices) (Zip code) (720) 273-2398 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes þNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNoþ As of August 5, 2013, 11,725,800 shares of common stock, no par value of registrant were outstanding. Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period endedJune 30, 2013 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity (Deficit) (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Item 4T. Controls and Procedures 9 PART IIOTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A.Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 PART IFINANCIAL INFORMATION Item 1. Financial Statements HOME TREASURER FINDERS, INC. AND SUBSIDIARY Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Prepaid asset 140 $ Total current assets $ $ Liabilities and Shareholders’ Equity (Deficit) Liabilities: Accounts payable $ $ Accrued salary 19,312 22,500 Accrued liabilities 12,316 1,686 Accrued interest on related party note payable 1,034 937 Related party note payable 2,443 4,943 Total current liabilities 50,742 46,025 Shareholders’ equity (deficit): Common stock, no par value; 100,000,000 shares authorized, 11,725,800 shares issued and outstanding, respectively 57,302 57,302 Additional paid in capital 96,476 96,476 Deficit accumulated during development stage ) ) Total shareholder’s equity (deficit) ) ) Total liabilities and shareholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 HOME TREASURER FINDERS, INC. AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Commission income $ $ — $ $ —- Property management income —- —- Revenue $ $ — $ $ — Operating expenses: Commision expense —- — Professional fees General and Administrative Total operating expenses Operating loss ) Other expense Interest expense ) Total other expense ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to consolidated financial statements. 4 HOME TREASURE FINDERS, INC. AND SUBSIDIARY Consolidated Statements of Changes in Shareholders' Equity (Deficit) Additional Common Stock Paid In Accumulated Total Shares Amount Capital Deficit Equity Balance at December 31, 2011 11,425,800 $ $ $ ) $ ) Common stock issued on July 1, 2012 for cash at $0.10 per share 300,000 30,000 — — 30,000 Net loss for the year ended December 31, 2012 — — — ) ) Balance at December 31, 2012 11,725,800 57,302 96,476 ) ) Net loss for the six months ended June 30, 2013 (Unaudited) — — — ) ) Balance at June 30, 2013 (Unaudited) 11,725,800 $ $ $ ) $ ) See accompanying notes to consolidated financial statements. 5 HOME TREASURER FINDERS, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Changes in operating assets and liabilities: Decrease in prepaid expense 140 — Decrease in accrued salary ) — Increase in accrued interest 97 635 Increase in accrued liabilities 17,100 Increase (decrease) in accounts payable ) 2,909 Net cash used in operating activities ) ) Cash flows from investing activities: — — Cash flows from financing activities: Proceeds from common stock subscription — 30,000 Payment of related party payable ) 10,000 Net cash provided by financing activities ) 40,000 Net change in cash ) 30,474 Cash, beginning of period 9,408 106 Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $
